Citation Nr: 0708934	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June to August 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2002 and later by 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina, Regional Office (RO).   


FINDINGS OF FACT

1.  The evidence of record establishes that asthma clearly 
and unmistakably existed prior to service.

2.  The pre-existing asthma clearly and unmistakably did not 
permanently increase in severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2006).

2.  Pre-existing asthma was not aggravated during service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2001, March 2004, November 2004, and 
March 2005 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters specifically advised the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's duty-to-assist letter was provided prior to the 
adjudication of his claim.  Although he was not provided with 
notification as to possible effective dates or ratings which 
could be assigned if service connection were to be granted, 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), this did 
not result in any prejudice in light of the denial of the 
service connection claim.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His available 
treatment records have been obtained.  He failed to appear 
for a scheduled hearing.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The evidence which has been developed includes the veteran's 
service medical records.  The veteran entered active service 
on June 11, 1951.  A service record dated June 26, 1951, 
shows that the veteran was treated for mild asthma or 
allergic bronchitis.  A record dated June 27, 1951, reflects 
that he felt weak but his asthma was better.  It was 
indicated that the disorder existed prior to service.  A 
record dated June 29, 1951 reflects that the veteran was very 
short of breath and was referred to a hospital.

A service medical record dated in July 1951 reflects that the 
veteran stated that he had asthma symptoms intermittently 
during his entire life.  During the attacks he had wheezing 
and tightness in his chest, and shortness of breath.  The 
attacks were often precipitated by exertion, inclement 
weather, gas, smoke fumes, and lack of proper rest.  At 
times, he reportedly had attacks three to four times a month.  
Other times, he was free of attacks for months.  He had taken 
adrenaline, capsules, and used an atomizer on occasions.  The 
diagnosis was asthma, perennial, severe, allergen unknown.  
He was returned to duty pending action of a medical board.  A 
service hospital cover sheet reflects that the veteran's 
diagnosis was asthma, perennial, allergen unknown.  It was 
stated that the disorder existed prior to service.  

The veteran's DD 214 indicates that the veteran was 
discharged on August 1, 1951, as a result of "Disability 
existing prior to entry on active service and not aggravated 
by Military Service."  His total service was one month and 
21 days.  

A VA post service medical treatment record dated in October 
1952 reflects that the veteran recounted that ever since he 
could remember he had attacks of asthma.  His last attack 
started three days earlier.  On admission he was treated with 
adrenalin, and also given ephedrine and Phenobarbital.  He 
improved markedly, and was discharged after nine days.  The 
diagnosis was asthma, extrinsic, due to house dust.  

A letter dated in August 1954 from Dr. G. D. Stephenson, 
reflects that he treated the veteran since July 1954 for a 
severe case of asthma.  Similarly, a medical statement from 
another private physician reflects that he treated the 
veteran for asthma in 1959.  

A note dated in December 2000 from a VA certified pharmacy 
technician indicates that the veteran had a history of asthma 
which was aggravated in the military, and that he should have 
a disability evaluation examination for asthma for service 
connection.  

The report of a respiratory disorders examination conducted 
by the VA in March 2002 contains the following impression:

A 72-year-old white male with a history of asthma 
which was diagnosed before he joined the service.  
The patient could not get a pulmonary function test 
secondary to his cough.  The patient's C-file was 
reviewed and in my opinion the patient did not have 
any permanent aggravation of his asthma during the 
military service but currently the patient's asthma 
is severe which requires nebulizers and he could 
not get a pulmonary function test which is the 
natural progression of the disease.  In my opinion, 
even if the patient would not have joined the 
service, his asthma would have progressed the way 
it did right now.  The patient had asthma before 
joining the service and in my opinion his tenure in 
the service had no affect in the asthma whatsoever.  

The Board has noted that the veteran's claim for service 
connection for asthma was previously denied in a decision of 
June 1953 on the basis that the asthma existed prior to 
service and was not aggravated by service.  That decision was 
confirmed by the Board in September 1953.  However, he has 
since presented new and material evidence in the form of a 
note from a VA health care provider indicating that he had a 
history of asthma which was aggravated by service.  
Accordingly, the RO properly reopened the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, veterans are presumed 
to have entered service in sound condition as to their 
health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of 
sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item which "cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The service medical records include a pre-enlistment 
examination which reflects that he was found to be normal on 
evaluation.  Therefore, there is no examination disclosing 
defects when the veteran entered active duty, and the veteran 
is entitled to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), there is clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The Board finds that asthma clearly and 
unmistakably pre-existed service.  The record service medical 
records reflect medical opinion that the disorder existed 
prior to enlistment.  In addition, the VA examiner also 
concluded that the disorder existed prior to service.  The 
Board notes that no other health care provider has refuted 
this finding.  The Board finds that such evidence establishes 
by clear and unmistakable evidence that the disorder existed 
prior to service.  The VA medical professional who reviewed 
the claims file was in the best position to make a 
determination that a disease existed prior to service and is 
competent to make such a determination.  Additionally, the 
determination is in agreement with the history which he 
himself gave during service.  Finally, the Board notes that 
the veteran conceded in his written statements that asthma 
existed prior to service.  On his substantive appeal 
statement he said that he told them at the induction center 
that he had asthma.  His primary contention is simply that 
such a disorder was aggravated by service.  For these 
reasons, the Board is left with the distinct opinion that the 
asthma clearly and unmistakably existed prior to service for 
the reasons stated above, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

The next question is whether the pre-existing asthma was 
aggravated during service.  See VAOPGCPREC 3-2003 (July 16, 
2003) (to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service).  

The veteran asserts that his asthma disorder was aggravated 
in service, as he was undergoing rigorous training which 
caused such aggravation.  The Board has carefully reviewed 
the evidence of record and finds that the pre-existing asthma 
clearly and unmistakably was not aggravated during service.  
The service medical records show that the veteran was treated 
during service with medications, as he had been prior to 
service.  The symptoms which he reported during service were 
essentially the same symptoms which he had reported prior to 
service.  The service medical board concluded that the 
disorder had not been aggravated.  Similarly, the VA doctor 
who examined the veteran and reviewed the file in March 2002 
concluded that the pre-existing asthma disorder had not been 
permanently worsened by his experiences in the military.  A 
medical professional is in the best position to make a 
determination that a disease was not aggravated in service.  
This examiner clearly reviewed the service medical records.  
The examiner concluded, in essence, that there was no 
evidence that the veteran's psychiatric disorder was made 
worse during the veteran's service.  This is competent 
evidence to support the Board's determination that the 
psychiatric disorder clearly and unmistakably was not 
aggravated during service.  Although the veteran has 
presented a written statement from a VA pharmacy technician 
who indicates that the veteran had a history of asthma which 
was aggravated in service, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

While the veteran has reported his own belief that service 
aggravated his asthma, he is not competent to make such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows that the 
veteran asthma prior to entering service and that the asthma 
was not aggravated by service.  Because the Board has 
determined that the disorder existed prior to service and was 
not aggravated by service, there is no basis to consider 
service connection based upon incurrence in service.  
Accordingly, service connection for asthma is denied, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for asthma is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


